11-272-ag
    Pan v. Holder
                                                                                   BIA
                                                                              Videla, IJ
                                                                          A099 592 233
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 3rd day of April, two thousand twelve.

    PRESENT:
              DENNIS JACOBS,
                   Chief Judge,
              PETER W. HALL,
              GERARD E. LYNCH,
                   Circuit Judges.
    _______________________________________

    CHUAN SONG PAN,
              Petitioner,

                    v.                               11-272-ag
                                                          NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
              Respondent.
    _______________________________________

    FOR PETITIONER:               Yee Ling Poon, Robert Duk-Hwan Kim, New
                                  York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney General;
                                  David V. Bernal, Assistant Director;
                                  Colette J. Winston, Attorney, Office of
                                  Immigration Litigation, United States
                                  Department of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review is
DENIED.

     Chuan Song Pan, a native and citizen of the People’s
Republic of China, seeks review of a December 29, 2010, order of
the BIA affirming the February 19, 2009, decision of Immigration
Judge (“IJ”) Gabriel C. Videla, which denied his application for
asylum, withholding of removal, and relief under the Convention
Against Torture (“CAT”). In re Chuan Song Pan, No. A099 592 233
(B.I.A. Dec. 29, 2010), aff’g No. A099 592 233 (Immig. Ct. N.Y.
City Feb. 19, 2009). We assume the parties’ familiarity with the
underlying facts and procedural history in this case.

     Under the circumstances of this case, we have reviewed the
decision of the IJ as supplemented by the BIA. See Yan Chen v.
Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The applicable
standards of review are well established. See Yanqin Weng v.
Holder, 562 F.3d 510, 513 (2d Cir. 2009). The only issue before
us is the agency’s finding regarding past persecution.

     In Shi Liang Lin v. U.S. Dep’t of Justice, this Court
determined that, under 8 U.S.C. § 1101(a)(42), an individual is
not per se eligible for asylum based on the forced abortion or
sterilization of a spouse or partner because “applicants can
become candidates for asylum relief only based on persecution
that they themselves have suffered or must suffer.” 494 F.3d
296, 308 (2d Cir. 2007); see also In re. J-S-, 24 I. & N. Dec.
520, 536-37 (A.G. 2008) (adopting this court’s holding in Shi
Liang Lin). In order to establish eligibility for relief, Pan
must show “other resistance to a coercive population control
program,” and must show that as a result of that resistance, he
was persecuted. 8 U.S.C. § 1101(a)(42); see also Shi Liang Lin,
494 F.3d at 309-10. The agency did not err in finding that Pan
did not establish persecution based on the threat of
sterilization, a brief detention, a fine of 3000 RMB, and the
confiscation of his furniture.

     The BIA has defined persecution as a “threat to the life or
freedom of, or the infliction of suffering or harm upon, those
who differ in a way regarded as offensive.” In re. Acosta, 19 I.
& N. Dec. 211, 222 (BIA 1985), overruled in part, on other
grounds, INS v. Cardoza-Fonseca, 480 U.S. 421 (1987); accord
Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir.
2006). The harm must be sufficiently severe, rising above “mere
harassment.” Ivanishvili, 433 F.3d at 341. Economic harm may
constitute persecution; however, “an applicant for asylum must

                               2
demonstrate a severe economic disadvantage.” In re. T-Z-, 24 I.
& N. Dec. 163, 173 (BIA 2007). Here, the agency addressed the
cumulative harassment described by Pan, and reasonably found that
it was insufficiently severe to constitute persecution. See
Manzur v. DHS, 494 F.3d 281, 290 (2d Cir. 2007); Beskovic v.
Gonzales, 467 F.3d 223, 226 (2d Cir. 2006). Pan presented no
evidence to suggest that the one fine he was forced to pay, or
the confiscation of his furniture, caused him severe economic
disadvantage, nor did he present any evidence indicating that he
suffered harm from his brief detention by family planning
officials. See Ivanishvili, 433 F.3d at 341.

     Because the agency reasonably concluded that Pan did not
establish past persecution, he is not entitled to a presumption
of future persecution. See 8 C.F.R. § 1208.13(b)(1).
Furthermore, Pan makes no argument concerning a fear of future
persecution independent from the incidents that occurred in the
past. Because Pan did not demonstrate past persecution, or a
well-founded fear of future persecution, the agency did not err
in denying his application for asylum. See 8 C.F.R.
§ 1208.13(b). Moreover, because Pan did not establish a well-
founded fear of persecution, he necessarily cannot meet the more
difficult burden of showing it is more likely than not he will be
persecuted if he returns to China, and thus, the agency did not
err in denying his application for withholding of removal. See 8
C.F.R. § 1208.16(b).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of removal
that the Court previously granted in this petition is VACATED,
and any pending motion for a stay of removal in this petition is
DISMISSED as moot. Any pending request for oral argument in this
petition is DENIED in accordance with Federal Rule of Appellate
Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               3